UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-6309


LEON CHEATHAM,

                 Plaintiff – Appellant,

          v.

WILLIAM MUSE, Chairman Virginia Parole Board; HAROLD
CLARKE, Director, Virginia Department of Corrections,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-00320-CMH-TRJ)


Submitted:   June 19, 2015                     Decided:    July 6, 2015


Before DUNCAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leon Cheatham, Appellant Pro Se. James Milburn Isaacs, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Leon    Cheatham      appeals     from    the    district    court’s     order

granting summary judgment to Defendants in Cheatham’s 42 U.S.C.

§ 1983 (2012) action.         Cheatham sued William Muse, Chairman of

the Virginia Parole Board (“Board”), and Harold Clarke, Director

of the Virginia Department of Corrections, alleging that he was

denied parole consideration in violation of his due process and

equal   protection        rights.       The    district     court    ruled     that

(1) Clarke played no personal role in the case; (2) Muse could

not be liable for his supervisory actions; and (3) Muse was

entitled    to     absolute   quasi-judicial          immunity.      On     appeal,

Cheatham avers that (1) Muse was personally involved and not

entitled    to   immunity,     and    (2)     the    district    court    erred   by

failing to consider the merits of his equal protection claim.

Cheatham    does    not    challenge    the    dismissal    of     the    complaint

against Clarke.       Further, he does not challenge the application

or interpretation of the Virginia statute under which he was

found to be ineligible; instead, Cheatham claims only that “he

was treated differently from his co-defendant.”

     Virginia’s      “three-strikes”         statute    provides    that     “[a]ny

person convicted of three separate felony offenses . . . when

such offenses were not part of a common act . . . shall not be

eligible for a parole.”             Va. Code § 53.1-151(B)(1).             Cheatham

contends that both he and his co-defendant were convicted of the

                                         2
same offenses; while he was found ineligible for parole, his

co-defendant      was    found       eligible,          and   Cheatham       contends      that

these    findings      cannot    be     reconciled            as    the    two     cases   were

identical for these purposes.

       Members of the Parole Board, who perform a quasi-judicial

function, are immune from suits for damages.                               See Franklin v.

Shields,    569     F.2d      784,    798    (4th       Cir.       1977).         However,   in

Wilkinson    v.   Dotson,       544    U.S.       74,    81-84      (2005),       the   Supreme

Court held that a prison inmate may bring an action against

parole     officials       seeking      declaratory            and     injunctive        relief

challenging the procedures used in denying parole.                                Accordingly,

while Cheatham’s claims against Muse for damages were properly

dismissed as barred by Muse’s immunity, the district court erred

in dismissing Cheatham’s claims for declaratory and injunctive

relief which sought rulings requiring his eligibility for parole

review.

       However,   we    find     that       Cheatham’s         equal      protection       claim

against Muse, the only claim he pursues on appeal, is without

merit.     “To succeed on an equal protection claim, a [prisoner]

must first demonstrate that he has been treated differently from

others with whom he is similarly situated and that the unequal

treatment     was       the     result        of        intentional         or      purposeful

discrimination.”        Morrison v. Garraghty, 239 F.3d 648, 654 (4th

Cir.    2001).      Cheatham’s        claim        is    reviewed         under    a    “relaxed

                                              3
standard of scrutiny,” as prisoners are not a suspect class and,

moreover, Cheatham has not alleged any class that he is a member

of that his co-defendant is not.                     See Moss v. Clark, 886 F.2d

686, 690 (4th Cir. 1989).               We conclude that Cheatham has failed

to allege how the Board’s denial of parole consideration was the

result of intentional or purposeful discrimination.

       At most, Cheatham contends that Muse found him ineligible

for    parole      based       on   some     unexplained        personal          dislike     or

vendetta against him that Muse did not have against Cheatham’s

co-defendant. *          Cheatham also points to Muse’s changing stories

on    his   co-defendant’s          parole     details     as    proof       that      Muse   is

hiding something.              While it appears that, in situations where

the    state    action        complained     of     is   discretionary            in   nature,

“treating         like        individual       differently         is        an        accepted

consequence,” Engquist v. Oregon Dep’t of Agr., 553 U.S. 591

(2008),      in        this    case,       Cheatham       argues     that          Va.      Code

§ 53.1-151(B)(1) does not implicate discretion and that the same

set of facts must result in the same conclusion.

       As   discussed          above,      Cheatham      must     provide         allegations

sufficient        to    show    that    Muse       intentionally        or    purposefully

discriminated against him.                 This is so because “[t]o prove that



       *Muse contends that                   Cheatham’s         co-defendant’s           parole
eligibility was a mistake.



                                               4
a statute has been administered or enforced discriminatorily,”

and so violates equal protection rights, a plaintiff must show

“more . . . than the fact that a benefit was denied to one

person      while    conferred        on    another.”               Sylvia       Dev.    Corp.     v.

Calvert     County,     48     F.3d    810,       819      (4th      Cir.     1995)      (emphasis

added).        Instead, Cheatham must also specifically allege that

Muse    intended      to     discriminate            against        him.         See    Townes     v.

Jarvis, 577 F.3d 543, 552 (4th Cir. 2009).

       Here,      Cheatham     alleges       no      facts      that,       if    proved,    would

demonstrate that Muse intentionally discriminated against him.

He never alleges any of the factors that “have been recognized

as probative of whether a decisionmaking body was motivated by a

discriminatory intent.”              Sylvia Dev. Corp., 48 F.3d at 819.                           For

example,     Cheatham        does    not     allege        a    “consistent            pattern”    of

arbitrary      and    inconsistent          decisions          by    Muse,       a     “history    of

discrimination” by him, a “specific sequence of events” leading

up     to   the      Muse's     ineligibility           finding,            or       “contemporary

statements” by Muse evidencing intentional discrimination. Id.

In sum, Cheatham sets forth no facts--indeed no allegations--

supporting the contention that Muse intentionally discriminated

against      him.       At     most,       his    allegations           and      evidence     show

negligence,         mistake,    or     a    lack      of       care;    however,         there     is

absolutely no showing of intentional discrimination, much less a

showing satisfactory to survive summary judgment.

                                                 5
       Accordingly, we affirm the judgment of the district court

granting summary judgment to Clarke and Muse.               We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       6